Title: From George Washington to William Fairfax, 11 August 1754
From: Washington, George
To: Fairfax, William



To the Honble William FairfaxHonble Sir,
Alexandria, 11th of August, 1754.

Since my last to you, I have received, by Mr Spritdorph, the Letter therein alluded to (of the 1st Inst.) the contents of which are nearly the same with the other received from the Governour four days before, dated the 3d Inst.—The following is an exact copy of it. “The Council met yesterday, and, considering the present state of our Forces, and having reason to think that the French will be reinforced next Spring—It was resolved, that the Forces should immediately march over the Alegany Mountains, either to dispossess the French of their Fort, or build one in a proper place that may be fixed upon by a Council of War—Colo. Innis has my orders for executing the above affair—I am therefore, now, to order you to get your Regiment completed to 300 Men, and I have no doubt, that you will be able to enlist what you are deficient of your number, very soon; and march directly to Will’s-Creek to join the other Forces; and, that there may be no delay, I order you to march what Companies you have complete; and leave orders with the Officers remaining, to follow you as soon as they shall have enlisted men sufficient to make up their Companies. You know, the Season of the Year

calls for dispatch—I depend upon your former, usual diligence and spirit, to encourage your people to be active on this occasion. Consult with Maj. Carlyle what ammunition may be wanted, that I may send it up immediately. I trust much to your diligence and dispatch, in getting your Regiment to Will’s-Creek as soon as possible.
“Colo. Innis will consult you, in the appointment of Officers for your Regiment. Pray consider, if practicable, that, to send a party of Indians, &c. to destroy the Corn at the Fort and Log-Town, would be of great service to us, and a considerable disappointment to the Enemy. I can say no more, but to press dispatch of your Regiment to Will’s-Creek; and, that success may attend our arms and just Expedition, is the sincere desire of, Sir, Yr’s &c.”
Thus, Sir, you will see, I am ordered, with the utmost dispatch, to repair to Will’s-Creek with the Regiment: to do which, under the present circumstances, is as impracticable as it is (as far as I can see into the thing) to dispossess the French of their Fort; both of which, with our means, are morally impossible.
The Governour observes, that, considering the state of our Forces at present, it is thought advisable to move out immediately to dispossess the French: now that very reason, “the state of our forces,” is, alone, sufficiently opposed to the measure, without a large addition to them. Consider, I pray you, Sir, under what unhappy circumstances the men at present are; and their numbers, compared with those of the Enemy, are so inconsiderable, that we should be harrassed and drove from place to place at their pleasure: and to what end would the building of a Fort be, unless we could proceed as far as RedStone, where we should have to take water, and where the enemy can come with their artillery, &c.—I can not see, unless it be to secure a Retreat, which we should have no occasion for, were we to go out in proper force & properly provided, which I aver can not be done this Fall: for, before our Force can be collected with proper Stores of Provisions, Ammunition, working-tools, &c. it would bring on a season in which Horses can not travel over the mountains on account of Snows, want of Forage, slipperiness of the Roads, high waters, &c. Neither can men, unused to that life, live there, without some other defence from the weather than Tents: this I know of my own knowledge, as I

was out last winter from the 1st of Novr ’till sometime in January; and notwitstanding I had a good Tent, was as properly prepared, and as well guarded, in every respect, as I could be against the weather, yet the cold was so intense that it was scarcely supportable. I believe out of the 5 or 6 men that went with me, 3 of them, tho’ they were as well clad as they could be, were rendered useless by the Frost, and were obliged to be left upon the Road. But the impossibility of supporting us with provisions, is alone sufficient to discourage the attempt; for, were Commissaries, with sufficient funds, to set about procuring Provisions and getting them out, it is not probable that enough can be conveyed out this Fall to support us thro’ the Winter: for you are to consider, Sir, as I before observed, that the snows and hard frosts set in very early upon those Mountains, and as they are, in many places, almost inaccessible at all times, it is then more than Horses can do to clamber up them; but allow that they could, for want of provender, they will become weak and die upon the Road as ours did, tho’ we carried Corn with us for that purpose, and purchased from place to place. This reason holds good, also, against driving out livestock, which, if it could be done, would save some thousands of Horse-Loads that might be employed in carrying Flour (which alone, not to mention Ammunition, Tools, &c.) we shall find, will require more Horses than at this present moment can be procured with our means.
His Honour also asks, whether it is practicable to destroy the Corn at the Fort and at Log-Town? at this question I am a little surprized; when it is known we must pass French-Fort and the Ohio to get to Log-Town; and how this can be done with inferior numbers, under the disadvantages we labour I see not; and of the ground to hope we may engage a sufficient party of Indians for this undertaking, I have no information nor have I any conception: for it is well known, that notwithstanding the Expresses that the Indians sent to one another, & all the pains that Mountour and Croghon (who by vainly boasting of their interest with the Indians, involved the Country in great calamity, by causing dependance to be placed where there was none) could take; never could induce above 30 fighting Men to join us, and not more than one half of those, serviceable upon any occasion.

I could make many other remarks equally true and pertinent; but to you, Sir, who I am sensible have acquired a pretty good knowledge of the Country, and who see the difficulties that we labour under in getting proper necessaries, even at Winchester, it is needless: therefore I shall only add some of the difficulties which we are particularly subjected to in the Virginia Regiment: And to begin, Sir; you are sensible of the sufferings our Soldiers underwent in the last attempt (in a good season) to take possession of the fork of the Allegany and Monongalia. You also saw the Disorders those sufferings produced among them at Winchester after they returned: They are yet fresh in their memories, and have an irritable effect. Thro’ the indiscretion of Mr Spiltdorph, they got some intimation that they were again ordered out, and it immediately occasioned a general clamour, and 6 Men to desert last night; this we expect will be the consequence every night, except prevented by close confinement.
In the next place, I have orders to compleat my Regiment; and not a 6d. is sent for that purpose. Can it be imagined, that subjects fit for this purpose, who have been so much impressed with, and alarmed at our want of, Provisions (which was a main objection to enlisting before) will more readily engage now without money, than they did before, with it! We were then from the first of February ’till the first of May and could not compleat our 300 Men by 40; and the Officer’s suffered so much by having their Recruiting expences witheld, that they unanimously refuse to engage in that Duty again without they are refunded for the past, and a sufficient allowance made them in future. I have, in the next place (to shew the state of the Regiment) sent you a report thereof; by which you will perceive what great deficiencies there are of Men, Arms, Tents, Kettles, Screws, (which was a fatal want before) Bayonets, Cartouch-Boxes, &c. &c. &c. Again, were our Men ever so willing to go, for want of the proper necessaries of life, they are unable to do it; the chief part are almost naked, and scarcely a man has either Shoes, Stockings or Hat. These things the Merchants will not credit them for; the Country has made no provision; they have not Money themselves; and it can not be expected that the Officers will engage for them again, personally, having suffered greatly already on this head: especially, now when we have all

the reason in the world to believe, they will desert whenever they have an opportunity. There is not a man that has a Blanket to secure him from cold or wet. Ammunition is a material article, and that is to come from Williamsburgh or wherever the Governour can procure it. An account must be first sent of the quantity which is wanted; this added to the carriage up, with the necessary Tools, &c. that must be had, as well as the time of bringing them round, will, I believe, advance us into that season, when it is usual, in more moderate climates, to retreat into Winter Quarters, but here, with us, to begin a Campaign.
The promises of those Traders, who offer to contract for large Quantities of Flour, are not to be depended upon; a most flagrant instance of which we experienced in Croghon, who was under obligation to Maj. Carlyle for the delivery of this Article in a certain time, and who was an eye-witness to our Wants; yet had the assurance, during our sufferings, to tantalize us, and boast of the Quantity he could furnish, as he did of the number of Horses he cou’d command; notwitstand we were equally disappointed of these also: for out of 200 head he had contracted for, we never had above 25 employed in bringing the flour that was engaged for the Camp; and even this, small as the quantity was, did not arrive within a month of the time it was to have been delivered. Another thing worthy of consideration, is, if we depend on Indian assistance we must have a large quantity of proper indian goods to reward their Services, & make them presents; it is by this means alone that the French command such an interest among them, & that we had so few: This, with the scarcity of Provisions, was proverbial; would induce them to ask, when they were to join us, if we meant to starve them as well as ourselves—But I will have done; and only add assurances of the regard and affectn with which I am, &c.

Geo. Washington

